Citation Nr: 0800812	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-09 706	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for degenerative joint 
disease of the left knee to include a total knee replacement.  

2. Entitlement to a rating higher than 20 percent for 
residuals of a right ankle fracture with degenerative joint 
disease. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1946 to January 1948 and from December 1948 to December 
1949.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in June 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado  

While on appeal in a rating decision in March 2005, the RO 
increased the rating for the right ankle disability to 20 
percent, effective April 4, 2003.  


FINDINGS OF FACT

1. In a rating decision in October 1993, the RO denied the 
veteran's application to reopen the claim of service 
connection for a left knee disability; after the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not initiate an appeal of the 
adverse determination.  

2. The additional evidence present since the rating decision 
by the RO of October 1993 does not relate to an unestablished 
fact necessary to substantiate the claim of service 
connection for a left knee disability.  

3. The service-connected right ankle disability is manifested 
by X-ray evidence of degenerative changes and the current 20 
percent rating is the maximum schedular rating for limitation 
of motion of the ankle in the absence of ankylosis, which is 
not shown. 




CONCLUSIONS OF LAW

1. The rating decision by the RO, dated in October 1993, 
denying the application to reopen the claim of service 
connection for a left knee disability, became final.  
38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) 
(2007).  

2. The additional evidence presented since the rating 
decision of October 1993 by the RO, denying the application 
to reopen the claim of service connection for a left knee 
disability to include a total knee replacement, is not new 
and material and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

3. The criteria for a rating higher than 20 percent for 
residuals of a right ankle fracture with degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, Diagnostic Codes 
5010 and 5271 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claims.

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2003 and in July 2006.  The veteran 
was notified that new and material evidence was needed to 
reopen the claim of service connection, namely, evidence, 
which was not cumulative of evidence previously considered, 
and which was relevant to the claim of service connection.  
The VCAA notice included the type of evidence needed to 
substantiate the underlying claim of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; evidence of a relationship between the current 
disability and the injury or disease or event, causing an 
injury or disease, during service.  The notice included the 
type of evidence needed to substantiate the claim for 
increase, namely, that the service-connected disability had 
increased in severity.  
 
The veteran was asked to submit evidence that would include 
evidence in his possession that pertained to the claims.  The 
notice included the general provisions for rating a 
disability and for the effective date of the claims.



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA); of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); of Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (notice of the evidence 
necessary to reopen the claim and the evidence necessary to 
establish the underlying claim for the benefit sought); and 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006)(notice of 
the elements of the claim).

To the extent the timing of the VCAA notice did not comply 
with the requirement that the notice must precede the 
adjudication, the procedural defect was cured as after the RO 
provided content-complying VCAA notice the claims were  
readjudicated as evidenced by the supplemental statement of 
the case, dated in July 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the available 
service records and VA records and notified the veteran of 
the records, which were not available, the steps taken to 
locate them, and records which could potentially serve as 
substitutes.  

The veteran has been afforded VA rating examinations for the 
claim for increase and for the application to reopen the 
claim of service connection for left knee disability, even 
though not required, a VA medical opinion was obtained.  

As there are no additional records to obtain, no further 
assistance to the veteran is required to comply with the duty 
to assist.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

Degenerative Joint Disease of the Left Knee to include a 
Total Knee Replacement 

In an August 1988 rating decision, the RO denied service 
connection for disability of the knees.  The RO stated that 
there was no indication of any disease or injury of either 
knee during service.  The veteran initiated an appeal by 
filing a timely notice of disagreement in August 1989, but 
after a statement of the case was issued in October 1989, a 
timely substantive appeal was not received.  

In a rating decision in May 1991, the RO denied the claim of 
service connection for a left knee disability to include a 
total knee replacement, claimed as secondary to the service-
connected right ankle disability.  The veteran was notified 
of the denial by RO letter on May 24, 1991. 

In statement in support of claim, received in November 1992, 
the veteran alleged trauma to his left knee during service.  

Because the statement in November 1992 was not filed within 
one year of the notification of the adverse determination on 
May 24, 1991, it was not timely for the purpose of initiating 
an appeal of the rating decision of May 1991.  The RO 
notified the veteran of this by letter in February 1993 and 
informed the veteran that to reopen the claim he had to 
submit new and material evidence.  

In March 1993, the veteran submitted VA Form 1-9 and attached 
to it a copy of a portion of the October 1989 statement of 
the case.  

In response, the RO informed the veteran in June 1993 that 
the period for perfecting an appeal of the rating decision of 
August 1988 had expired.  He was again informed that that to 
reopen the claim he had to submit new and material evidence.  

Thereafter, lay statements were received in August and 
September 1993, but none specifically addressed the veteran's 
left knee.  The RO then notified the veteran by letter, dated 
November 1, 1993, of a rating decision in October 1993 
holding that new and material evidence had not been submitted 
to reopen the claim of service connection for any knee 
disability.  The veteran thereafter did not initiate an 
appeal of the rating decision of October 1993. 

The veteran's current application to reopen the claim of 
service connection for left knee disability was received in 
April 2003.  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the rating decision 
in October 1993 was the last final denial of the claim, the 
Board must review the evidence submitted since that rating 
decision to determine whether the claim should be reopened 
and considered on the merits.  38 U.S.C.A. § 5108.  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Evidence Previously Considered 

The service medical records for the first period of service 
document a fracture of the right fibula in 1946, but there is 
no documentation of a left knee injury. 

VA records disclose that in December 1987 X-rays revealed 
arthritis of the left knee.  In June 1988, it was reported 
that for 20 years the veteran had had left knee pain. 

During VA hospitalization in January and February 1991 for 
scar excision, it was noted that the veteran had had a total 
left knee arthroplasty 16 months earlier.

On VA examination in April 1991, it was noted that the 
veteran had stopped working in 1987 due to progressive 
arthritis in the knees.  

In a statement, dated  in February 1991, the veteran stated 
that he felt that his left knee disability was a direct 
result of injury of the right leg and that both legs had been 
hurt, but only the right ankle was broken.  In November 1992, 
the veteran stated that during service a stack of bunks fell 
over hitting his knees and that during his second period of 
service his legs really started bothering him, particularly 
when marching.

In a statement from a service comrade, received in September 
1993, it was related that the veteran was hurt in 1946.  

Additional Evidence

Additional service medical records were obtained, pertaining 
to the veteran's treatment in August 1946 for right ankle 
disability, but the records are negative for any left knee 
abnormality.  

VA records in January 1998 show that the veteran had fallen 
due to a loss of balance. 

In April 2003, the veteran's ex-wife stated she had known him 
since 1968 and had learned that during service he had broken 
his ankle when he fell down some stairs after being hit by 
falling metal and canvas bunks, following which he had had 
pain in his ankle and knee.  She indicated that the veteran 
had pain for as long as she had known him, that the veteran 
had painful legs due to his inservice injury, that the 


veteran had a knee replacement because of bone disease, and 
that the veteran was discharged from his second period of 
service because he was not able to march or perform physical 
training due to his right ankle and left knee.  

On VA examination in February 2007, after a review of the 
veteran's file, a VA examiner noted that there were no 
medical records that pre-dated 1988.  The examiner expressed 
the opinion that there was no relationship between the right 
ankle fracture and the left knee disability and that it was 
less likely than not that the left knee disability was 
secondary to the service-connected right ankle and it was 
also less likely than not that the left knee disability was 
aggravated by the service-connected right ankle. 

With respect to the examiner's prior opinion expressed on VA 
examination in 2004 that it was more likely than not that the 
injury to the knee during service caused degeneration of the 
knee joint, resulting in a knee replacement, the examiner 
stated that as there were no medical records dating to the 
injury, the question of causation could not be resolved 
without resorting to mere speculation.  In March 2007, the 
examiner again expressed the opinion that the left knee 
disability was not related to any service-connected injury to 
the right ankle and was not related to a separate injury 
sustained during service to the left knee.  

In November 2007, it was argued that the service-connected 
right ankle disability caused the veteran to overcompensate, 
leading to his left knee disability. 

Analysis

The additional evidence presented since the rating decision 
in 1993 consists of additional service medical records, VA 
records as well as a lay statement and the veteran's 
testimony and statements, and a report of VA examination.  

The additional service medical records and the VA records in 
January 1998, documenting that the veteran had fallen due to 
a loss of balance, are not new and material because the 
records do not relate to an unestablished fact necessary to 
substantiate the claim, that is, either documentation of a 
left knee injury during service or that the left knee 
disability was related to the service-connected right ankle 
disability. 

As for the statement of the veteran's ex-wife and the 
veteran's statements and testimony, although they are 
competent to describe events and symptoms of which they have 
personal knowledge, neither is competent to offer an opinion 
on medical causation, which is not capable of lay 
observation, and on the question of medical causation 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  For these reasons, the Board rejects the lay 
statements and testimony as competent evidence to reopen the 
claim.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Also, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. § 
5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).

As for the opinion of the VA examiner, the examiner stated 
that there was no relationship between the right ankle 
fracture and the left knee disability and that it was less 
likely than not that the left knee disability was secondary 
to the service-connected right ankle and it was also less 
likely than not that the left knee disability was aggravated 
by the service-connected right ankle. The examiner also 
expressed the opinion that the left knee disability was not 
related to any service-connected injury to the right ankle 
and was not related to a separate injury sustained during 
service to the left knee.  As this evidence opposes, rather 
than supports the claim, the evidence is not new and 
material. 

As the additional evidence is not new and material, the claim 
of service connection is not reopened.  38 C.F.R. § 3.156.  
As the claim is not reopened, the benefit-of-the- doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993). 



Claim for Increase 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
Diagnostic Codes identify the various disabilities.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

A service-connected disability involving a joint is rated on 
limitation of motion, including functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Also with any form of arthritis, painful motion is 
factor to be considered. 38 C.F.R. § 4.59. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, moderate 
limitation of motion of an ankle warrants a 10 percent rating 
and marked limitation of motion warrants a 20 percent rating, 
which is the maximum schedular rating.  

Full dorsiflexion of the ankle is 20 degrees and full plantar 
flexion of the ankle is 45 degrees.  38 C.F.R. § 4.71, Plate 
II.  

Background

On VA examination in April 1991, X-rays revealed minimal 
degenerative changes of the right ankle and a mild 
irregularity of the lateral malleolus. 

On VA examination in June 1993, it was noted that after the 
ankle injury in 1946, the veteran had little difficulty with 
his right ankle.  On physical examination, dorsiflexion was 
to 20 degrees and plantar flexion was to 45 degrees with 
pain.  

On VA examination in May 2003, the veteran complained that 
the ankle sometimes gave out.  He denied swelling and 
weakness or significant pain.  

On physical examination there was normal alignment of the 
right ankle.  Dorsiflexion was to 20 degrees and plantar 
flexion was to 35 degrees.  The joint line was nontender.  
There was no joint edema.  There was no crepitus on motion.  
Strength in flexion and extension were normal.  He had a mild 
antalgic gait, favoring the right side, for which he used a 
cane as an ambulatory aid but this was believed to be due to 
other orthopedic considerations relating to his knees.  The 
examiner reported that no additional loss of motion would be 
assigned due to pain.  An X-ray showed osteophytes in the 
right ankle. 

On evaluation in October 2003 by a private health-care 
provider, the veteran complained of constant right ankle pain 
and instability.  The ankle was stable to inversion and 
eversion.  Strength was equal in the ankles but in the right 
ankle the veteran had discomfort with resisted dorsiflexion 
and plantar flexion.  X-rays revealed no fracture or 
dislocation, but there were degenerative changes.  

VA records show that in April 2004 the veteran was measured 
for a soft right ankle brace for use when walking a long 
distance.  He was given a TENS unit. 

On VA examination in October 2004, the veteran complained of 
throbbing pain, instability, and swelling, which was made 
worse by activity and made better by rest.  He used a cane 
for ambulation and felt that his ankle symptoms did not 
affect his usual occupation because he was retired, but his 
daily activities were affected of as he could not walk for an 
extended period of time or use the ankle without pain.  He 
reported having flare-ups of pain once or twice yearly, 
particularly when the weather changed. 

On physical examination, the veteran had mild swelling of the 
right ankle.  Dorsiflexion was to 15 degrees and plantar 
flexion was to 20 degrees.  Active and passive stability was 
excellent with a negative anterior drawer sign.  There was 
minimally increased pain with resisted motion.  There was no 
gross fatigability or weakness on repetitive motion.  
Strength was normal in each plane of motion.  There was no 
antalgia in his gait which favored the right side.  

The relevant diagnosis was old ankle fracture with subsequent 
right ankle degenerative arthritis and limitation of motion 
and pain, an additional loss of 5 degrees of dorsiflexion 
would be assigned due to pain.  

In November 2007, the veteran testified that he had constant 
pain in his right ankle which sometimes caused him to fall.  

Analysis

The current 20 percent rating is the maximum rating for 
limitation of motion of an ankle under Diagnostic Code 5271.  
No higher schedular rating may be assigned in the absence of 
ankylosis, surgical replacement, or anatomical loss or loss 
of use of an ankle, which are not shown. 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, disability 
picture is not so exceptional or unusual as to render 
impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating.  

                                                                         
(The Order follows on the next page.). 






ORDER

As new and material evidence has not been presented, the 
claim of service connection for degenerative joint disease of 
the left knee to include a total knee replacement is not 
reopened, and the appeal is denied. 

A rating higher than 20 percent for residuals of a right 
ankle fracture with degenerative joint disease is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


